Citation Nr: 1539150	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent prior to August 15, 2005 and 20 percent from August 15, 2005 for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  This decision established the initial evaluations for the Veteran's disabilities following a grant of service connection in a March 20111 Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran has been scheduled for a videoconference hearing on two previous occasions.  On both occasions he cited work conflicts, noted that he is a Social Security Administrative Law Judge with his own hearing schedule, and requested that his hearing be scheduled on one of a list of available dates.  His appeal was forwarded to the Board before this could be accomplished.  

The Board notes that in the Veteran's August 2015 letter he supplied a list of dates through March 2016 that did not conflict with his own hearing schedule.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  If possible, utilize one of the dates supplied by the Veteran in his letter dated August 19, 2015.  If it is not possible to schedule the hearing on a date supplied by the Veteran, inform him of the impossibility and schedule the hearing on an available date.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

